Exhibit 10.5

CENTRAL GARDEN & PET COMPANY

NONEMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

(As amended effective December 10, 2008)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1

   ESTABLISHMENT, PURPOSE AND DURATION    1

1.1

   Establishment    1

1.2

   Purpose of the Plan    1

1.3

   Effective Date    1

1.4

   Duration of the Plan    1

SECTION 2

   DEFINITIONS    1

2.1

   “Affiliate”    1

2.2

   “Board”    1

2.3

   “Code”    2

2.4

   “Company”    2

2.5

   “Director”    2

2.6

   “Disability”    2

2.7

   “Exchange Act”    2

2.8

   “Exercise Price”    2

2.9

   “Fair Market Value”    2

2.10

   “Nonemployee Director”    2

2.11

   “Option”    2

2.12

   “Optionee”    2

2.13

   “Plan”    2

2.14

   “Restricted Shares”    2

2.15

   “Shares”    2

SECTION 3

   ADMINISTRATION OF THE PLAN    3

3.1

   The Board    3

3.2

   Authority of the Board    3

3.3

   Decisions Binding    3

3.4

   Administrative Expenses    3

3.5

   Indemnification    3

SECTION 4

   SHARES SUBJECT TO THE PLAN    4

4.1

   Number of Shares    4

4.2

   Effect of Lapsed Options    4

4.3

   Adjustments in Authorized Shares    4

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SECTION 5

   ELIGIBILITY    4

5.1

   Eligibility    4

5.2

   Consideration for Grant of Option or Restricted Shares    4

SECTION 6

   OPTIONS    4

6.1

   Grant of Options    4

6.2

   Terms of Options    5

SECTION 7

   RESTRICTED SHARES    6

7.1

   Grant of Restricted Shares    6

7.2

   Terms of Restricted Shares    6

SECTION 8

   MISCELLANEOUS    7

8.1

   Amendment or Termination of the Plan    7

8.2

   Beneficiary Designation    7

8.3

   Captions    7

8.4

   Applicable Law; Severability    7

8.5

   No Effect Upon Other Compensation Plans    7

8.6

   No Effect on Service    7

8.7

   Requirements of Law    7

8.8

   Rule 16b-3 Compliance    8

 

-ii-



--------------------------------------------------------------------------------

CENTRAL GARDEN & PET COMPANY

NONEMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

(As amended effective December 10, 2008)

SECTION 1

ESTABLISHMENT, PURPOSE AND DURATION

1.1 Establishment. Central Garden & Pet Company, a Delaware corporation (the
“Company”), hereby amends the “Central Garden & Pet Company Nonemployee Director
Equity Incentive Plan” (formerly known as the Central Garden & Pet Company
Nonemployee Director Stock Option Plan, the “Plan”), for the benefit of
nonemployee members of the Board of Directors of the Company (“Nonemployee
Directors”), in order to compensate such Nonemployee Directors for their
services by awarding them stock options (“Options”) and restricted shares of
Company common stock (“Restricted Shares”) under the Plan.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success, and
enhance the value, of the Company, by attracting, retaining and motivating
Nonemployee Directors of outstanding competence. The Plan also is designed to
align the interests of Nonemployee Directors with the interests of the
stockholders of the Company.

1.3 Effective Date. This amendment of the Plan is effective as of December 10,
2008, subject to the approval of the amendment by an affirmative vote, at the
next meeting of the stockholders of the Company, or any adjournment thereof, of
the holders of a majority of the outstanding shares of the common stock and
Class B stock, voting together as a class, of the Company, present in person or
by proxy and entitled to vote at such meeting. Prior to such affirmative vote,
the Plan shall operate pursuant to the terms in effect prior to such amendment.

1.4 Duration of the Plan. The Plan shall be effective as specified in
Section 1.3, and subject to the right of the Board of Directors of the Company
to terminate the Plan at any time and for any reason pursuant to Section 8,
shall remain in effect thereafter. In the event that on any date of grant the
number of Shares (to be subject to Options or otherwise) granted to all
Nonemployee Directors exceeds the number of Shares then available for grant
under the Plan, each Nonemployee Director shall share pro rata in the number of
Shares that remain available for grant on such date (with Restricted Shares to
be provided first).

SECTION 2

DEFINITIONS

For purposes of this Plan, the following terms shall have the meanings indicated
unless a different meaning is plainly required by the context:

2.1 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.2 “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

2.3 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing or superseding such section.

2.4 “Company” means Central Garden & Pet Company, a Delaware corporation, or any
successor thereto.

2.5 “Director” means an individual who is a member of the Board.

2.6 “Disability” means a permanent and total disability within the meaning of
section 22(e)(3) of the Code.

2.7 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor Act thereto. Reference to a specific section of
the Exchange Act shall include such section, any valid regulation promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing or superseding such section.

2.8 “Exercise Price” means the price at which a Share may be purchased pursuant
to an Option.

2.9 “Fair Market Value” means the average of the highest and lowest quoted
selling prices for Shares on the relevant date or the closing sale price for the
applicable Shares on the relevant date, or if there were no sales on such date,
the arithmetic mean of the highest and lowest quoted selling prices on the
nearest day before and the nearest day after the relevant date, as determined on
a consistent basis by the Board.

2.10 “Nonemployee Director” means a Director who is an employee of neither the
Company nor of any Affiliate.

2.11 “Option” means an option to purchase Shares which has been granted under
the provisions of the Plan. Options are not intended to be an incentive stock
option under section 422 of the Code.

2.12 “Optionee” means a Nonemployee Director to whom an Option has been granted
under the provisions of the Plan.

2.13 “Plan” means the Central Garden & Pet Company Nonemployee Director Equity
Incentive Plan, as set forth in this instrument and as hereafter amended from
time to time.

2.14 “Restricted Shares” means Shares granted pursuant to Section 7 of the Plan.

2.15 “Shares” means the shares of common stock, $0.01 par value, of the Company
(“Common Stock”) or the shares of Class A Common Stock, $0.01 par value, of the
Company (“Class A Common Stock”).

 

2



--------------------------------------------------------------------------------

SECTION 3

ADMINISTRATION OF THE PLAN

3.1 The Board. The Plan shall be administered by the Board. It shall be the duty
of the Board to conduct the general administration of the Plan in accordance
with its provisions.

3.2 Authority of the Board. The Board shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation in
accordance with its terms, including, but not by way of limitation, the
following powers:

(a) To interpret the provisions of the Plan and to determine, in its sole
discretion, any question arising under, or in connection with the administration
or operation of, the Plan;

(b) To employ such counsel, agents and advisers, and to obtain such legal,
clerical and other services, as it may deem necessary or appropriate in carrying
out the provisions of the Plan; and

(c) To prescribe, amend and rescind rules and regulations relating to the Plan,
and to make all other determinations which may be necessary or advisable for the
administration of the Plan.

3.3 Decisions Binding. All actions, interpretations and decisions of the Board
shall be final, conclusive and binding on all persons, and shall be given the
maximum deference permitted by law.

3.4 Administrative Expenses. All expenses incurred in the administration of the
Plan by the Board, or otherwise, including legal fees and expenses, shall be
paid and borne by the Company.

3.5 Indemnification. Each person who is or shall have been a member of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
him or her in connection with or resulting from any claim, notion, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

3



--------------------------------------------------------------------------------

SECTION 4

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
maximum number of Shares available for grant under the Plan may not exceed
200,000 shares of Common Stock and 787,056 shares of Class A Common Stock. Such
shares may be either authorized but unissued Shares or treasury Shares.

4.2 Effect of Lapsed Options. If an Option is cancelled, terminates, expires or
lapses for any reason, any Shares subject to such Option again shall be made
available for grant under the Plan (to the same Optionee or to a different
person).

4.3 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, such adjustment shall be made in
the number and class of Shares which may be delivered under the Plan, and in the
number and class of and/or the Exercise Price of Shares subject to outstanding
Options, as the Board, in its sole discretion, shall determine to be appropriate
to prevent the dilution or diminishment of Options. Notwithstanding the
preceding sentence, the number of Shares subject to any Option always shall be a
whole number.

SECTION 5

ELIGIBILITY

5.1 Eligibility. All Nonemployee Directors shall be eligible to participate in
the Plan.

5.2 Consideration for Grant of Option or Restricted Shares. Any Option or
Restricted Shares under the Plan shall be granted in consideration of the past
services of the Nonemployee Director.

SECTION 6

OPTIONS

6.1 Grant of Options.

6.1.1 Each Nonemployee Director who is a Nonemployee Director on February 20,
1996 automatically will receive on such date an Option to purchase 10,000
Shares.

6.1.2 Each Optionee who received an Option to purchase 10,000 Shares pursuant to
Section 6.1.1, and each Nonemployee Director who becomes a Nonemployee Director
after February 20, 1996, automatically will receive, on the date of each
subsequent annual meeting of the stockholders of the Company on which the
Nonemployee Director is such, an Option to purchase such number of Shares (whose
class shall be determined by the Board) as determined by A divided by B, where
“A” is $200,000 and “B” is the Fair Market Value of an applicable Share on the
date on which the Option is granted. Any fractional Share shall be rounded up to
the next full Share. Accordingly, for example, if the Fair Market Value of a
Share on the date of grant is $9.00, then the Optionee or Nonemployee Director
(as applicable) would receive an Option to purchase 22,223 Shares (i.e.,
$200,000 divided by $9.00, rounded up to the next full Share).

 

4



--------------------------------------------------------------------------------

6.2 Terms of Options.

6.2.1 Option Agreement. Each Option shall be evidenced by a written stock option
agreement which shall be executed by the Optionee and the Company.

6.2.2 Exercise Price. The Exercise Price for the Shares subject to each Option
shall be one hundred percent (100%) of the Fair Market Value of such Shares on
the date of grant.

6.2.3 Exercisability. Each Option shall become exercisable with respect to
one-third (1/3) of the Shares subject to the Option on each of the dates that is
(a) six (6) months, (b) eighteen (18) months, and (c) thirty (30) months after
the date of grant of the Option. Notwithstanding the preceding sentence, if
prior to the date when an Option would become exercisable, the Optionee
terminates service on the Board on account of death or Disability, the Option
shall become exercisable in full on the date of such termination of service.

6.2.4 Expiration of Options. Each Option shall terminate upon the expiration of
forty-two (42) months from the date of grant of the Option.

6.2.5 Payment. Options shall be exercised by the Optionee’s delivery of a
written notice of exercise to the Secretary of the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

The Exercise Price upon exercise of any Option shall be payable to the Company
in full in cash. The Board, in its sole discretion and pursuant to such
procedures as it may specify from time to time, also may permit (a) an Optionee
to elect to have the Company withhold Shares having a value equal to the amount
required to be withheld or by delivering to the Company already-owned Shares to
satisfy the Exercise Price, or (b) by any other means which the Board, in its
sole discretion, determines to both provide legal consideration for the Shares,
and to be consistent with the purposes of the Plan. The value of the Shares to
be withheld or delivered will be based on their Fair Market Value on the date of
exercise.

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the Optionee
Share certificates (in the Optionee’s name) representing such Shares.

If any shares subject to an Option are not delivered to an Optionee because the
Option is exercised through a reduction of shares subject to the Option (i.e.,
“net exercised”), the number of shares that are not delivered to the Optionee
shall remain available for issuance under the Plan. If the Exercise Price of any
Option is satisfied by tendering shares of Common Stock or Class A Common Stock
held by the Optionee (either by actual delivery or attestation), then the number
of shares so tendered shall remain available for issuance under the Plan.

 

5



--------------------------------------------------------------------------------

6.2.6 Restrictions on Share Transferability. The Board may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option, as it
may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed and/or traded, and/or under
any blue sky or state securities laws.

6.2.7 Nontransferability of Options. No Option granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, the laws of descent and distribution, or as permitted in
Section 8.2. All Options granted to an Optionee under the Plan shall be
exercisable during his or her lifetime only by such Optionee.

SECTION 7

RESTRICTED SHARES

7.1 Grant of Restricted Shares. Each Nonemployee Director automatically will
receive, on the date of each annual meeting of the stockholders of the Company
on which the Nonemployee Director is such, such number of Restricted Shares
(whose class shall be determined by the Board) as determined by A divided by B,
where “A” is $20,000 and “B” is the Fair Market Value of an applicable Share on
the date on which the Restricted Shares are granted. Any fractional Share shall
be rounded up to the next full Share. Accordingly, for example, if the Fair
Market Value of a Share on the date of grant is $9.00, then the Nonemployee
Director would receive 2,223 Restricted Shares (i.e., $20,000 divided by $9.00,
rounded up to the next full Share).

7.2 Terms of Restricted Shares.

7.2.1 Restricted Share Agreement. Each restricted Share grant shall be evidenced
by a written Restricted Share agreement which shall be executed by the
Nonemployee Director and the Company.

7.2.2 Vesting. Each grant of Restricted Shares shall vest in full six (6) months
after the date of grant. Notwithstanding the preceding sentence, if prior to the
date when the Restricted Shares would vest, the Director terminates service on
the Board on account of death or Disability, the Restricted Shares shall become
vested in full on the date of such termination of service.

7.2.3 Restrictions on Share Transferability. The Board may impose such
restrictions on any Restricted Shares, as it may deem advisable, including, but
not limited to, restrictions related to applicable Federal securities laws, the
requirements of any national securities exchange or system upon which Shares are
then listed and/or traded, and/or under any blue sky or state securities laws.

7.2.4 Nontransferability of Unvested Restricted Shares. No restricted shares
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated prior to their vesting pursuant to Section 7.2.2,
other than by will, the laws of descent and distribution, or as permitted in
Section 8.2.

 

6



--------------------------------------------------------------------------------

SECTION 8

MISCELLANEOUS

8.1 Amendment or Termination of the Plan. The Board, in its sole discretion, may
amend, alter, modify or terminate the Plan, in whole or in part, at any time and
for any reason. However, only if and to the extent required to maintain the
Plan’s qualification under Rule 16b-3 promulgated under the Exchange Act, any
such amendment shall be subject to stockholder approval. Neither the amendment,
suspension, termination, nor scheduled expiration of the Plan shall, without the
consent of the Nonemployee Director, alter or impair any rights or obligations
under any Option or Restricted Shares theretofore granted. No Option or
Restricted Shares may be granted during any period of suspension nor after
termination of the Plan.

8.2 Beneficiary Designation. If permitted by the Board, a Nonemployee Director
may name a beneficiary or beneficiaries to whom any benefit under the Plan is to
be paid in case of the Nonemployee Director’s death before he or she receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same Nonemployee Director and must be in a form and manner
acceptable to the Board. In the absence of any such designation, or if no
beneficiary survives the Nonemployee Director, benefits remaining unpaid at the
Nonemployee Director’s death shall be paid to the person or persons entitled to
such benefits under the Nonemployee Director’s will or, if the Nonemployee
Director shall fail to make testamentary disposition of such benefits, his or
her legal representative. Any transferee must furnish the Company with
(a) written notice of his or her status as a transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

8.3 Captions. The captions contained herein and in the table of contents are
provided as a matter of convenience only, and in no way define, limit, enlarge
or describe the scope or intent of the Plan. Such captions shall not affect in
any way the construction of any provision of the Plan.

8.4 Applicable Law; Severability. The Plan hereby created shall be construed,
administered and governed in all respects in accordance with the laws of the
State of California (with the exception of its conflict of laws provisions). If
any provision of this instrument shall be held invalid or unenforceable by a
court of competent jurisdiction, the remaining provisions hereof shall continue
to be fully effective.

8.5 No Effect Upon Other Compensation Plans. The adoption of this Plan shall not
affect any other stock option, compensation or incentive plans in effect for the
Company or any Affiliate, and this Plan shall not preclude the Board from
establishing any other forms of incentive or compensation for Nonemployee
Directors.

8.6 No Effect on Service. Nothing in the Plan shall interfere with or limit in
any way the right of the Company to terminate any Nonemployee Director’s service
on the Board at any time, with or without cause.

8.7 Requirements of Law. The granting of Options and the issuance of Shares
(including Restricted Shares) under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

7



--------------------------------------------------------------------------------

8.8 Rule 16b-3 Compliance. Transactions under this Plan are intended to comply
with all applicable conditions of Rule 16b-3 or its successors under the
Exchange Act. To the extent any provision of the Plan, an Option or any action
by the Board fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Board. Notwithstanding any contrary
provision of the Plan, if the Board specifically determines that compliance with
Rule 16b-3 no longer is required, all references in the Plan to Rule 16b-3 shall
be of no force or effect.

 

8